Gbeen, Y. C.
This bill is filed by the complainant to annul a marriage solemnized between the parties on the 6th day of June, 1889, on the ground that at the time of the said marriage ceremony the defendant had already been married to one Harry M. Jefferson, in the city of Trenton, in this state, on December 8th, 1888, and that she had never been lawfully divorced from the said husband, Harry M. Jefferson.
The answer of the defendant admits her marriage with complainant, and further, that on the day named in the bill a formal ceremony of marriage was performed between herself and one Harry M. Jefferson, but she avers that the last-mentioned marriage was void from the beginning, because at the time of said marriage the said Harry M. Jefferson had a wife then living.
The admission in the answer of the previous marriage, stand*196ing alone, would not be sufficient to establish that fact. The-court would refuse to proceed upon it, on the ground-that the same might be the result of collusion. Montgomery v. Montgomery, 3 Barb. Ch. 132. It is, however, corroborated by the production of a certified copy of the record in the bureau of vital statistics, and further by the production in evidence off the record of a suit commenced in this court by the defendant against the said Harry M. Jefferson, alias Jones, for the purpose of annulling that marriage. There is really no serious contention but that the alleged marriage between the defendant and Jefferson or Jones did take place in Trenton, December 8thr 1888, and the real controversy in the cause has been whether that marriage was valid.
It appears by the testimony of Nettie Ames, one of the witnesses to the marriage, and a sister of the bride, that a marriage ceremony was performed between Harry M. Jones and one Jennie C. A. Ames, in the city of New York, on the 10th day of February, 1886, by the Rev. Dr. Baker, a minister of the-gospel, at the time connected with the Madison avenue church in that city. This is fortified by the production of a certified copy of the record of such marriage, on file in the bureau of statistics of the city of New York, and further by the testimony of Harry M. Jones and his wife, taken in New York on commission.
The identity of the said Harry M. Jones as Harry M. Jefferson, under which name the marriage ceremony was performed between himself and the defendant, is established beyond question.
Counsel of complainant insists that even if it is admitted that Jefferson or Jones had a wife living at the time the marriage ceremony was performed in Trenton between said Jefferson or Jones and defendant, that it cannot be considered as invalid until so decreed in an action brought for that purpose.
By the second section of the Divorce act (Rev. p. 315), it is-provided that—
“ Divorces from the bond of matrimony shall be decreed where either of the-parties had another wife or husband living at the time of such second or Other marriage; and that all marriages, where either of the parties shall have-*197a former husband or wife living at the time of such marriage, shall be invalid from the beginning and absolutely void, and the issue thereof shall be deemed to be illegitimate and subject to all the legal disabilities of such issue.”
The declaration of the.statute renders such a marriage invalid from the beginning, and absolutely void; not that it shall be void from the time offthe decree, but from the time when the ■ceremony was performed. The decree may be a protection to a party who otherwise might, from loss of evidence or some other reason, be deprived of the means of establishing the facts necessary to show the invalidity of the marriage, and may be advisable for other reasons, but the statute is explicit in its declaration that it is void, and the decree renders it no more invalid than such declaration of-the statute.
“ If a first marriage is void because either of polygamy or any ether like impediment, a second is not impaired by it, though there has been no sentence of nullity.” 1 Bish. M., D. & S. § 719; Paterson v. Gaines, 6 How. 550, 592; Gaines v. Relf, 12 How. 472, 593; Regina v. Chadwick, 11 Q. B. 173,
The complainant is not entitled to the relief prayed for, and the bill must be dismissed, with costs.